Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach: 
With respect to claim 1,  wherein the machine learner is trained with a training data set, which is divided into predetermined data segments, wherein during the training respective data segments of the training data set are used by the machine learner assigned to the multitude of predetermined classes, wherein a respective contribution, with which respective assignment processes for assigning the respective data segments to a respective class are incorporated into the automatic gesture recognition, is taken into account by at least one weighting factor, wherein the at least one weighting factor to the weighting of the contribution, with the respective assignment processes for assigning the respective data segments to a respective class in the automatic gesture recognition is taken into account as a reciprocity in a loss function that optimizes the machine learner during training, with at least one weighting factor dynamically during the training of the machine learner is updated, and
	In regards to claim 12, class, and where the EC control unit is still configured to train the machine learner with a training data set divided into predetermined data segments, and during the training respective data segments of the training data set by the machine learner to assign to each class of the variety of predetermined classes, and whereby the ECU control unit is still configured to use at least one weighting factor to weight a contribution, with the respective assignment processes for assigning the respective data segments to the respective classes are included in the automatic gesture recognition, and at least one weighting factor is taken into account as a reversing value in a loss function, with which the machine learner is optimized during training, with at least one weighting
factor being dynamically updated during machine learner training, and the E€@ control unit is
configured to have a weighting factor assigned to the respective class to generate a control
command and use it to control a component of the vehicle, and where at least one weighting factor

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694